Case: 21-1751   Document: 33    Page: 1     Filed: 01/19/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                GEORGE SMOLINSKI,
                     Petitioner

                           v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                       2021-1751
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-1221-20-0814-W-1.
                 ______________________

                Decided: January 19, 2022
                 ______________________

     STEPHANIE RAPP-TULLY, Tully Rinckey PLLC, Wash-
 ington, DC, argued for petitioner. Also represented by
 MICHAEL WILSON MACOMBER, Albany, NY.

    JEFFREY GAUGER, Office of General Counsel, United
 States Merit Systems Protection Board, Washington, DC,
 argued for respondent. Also represented by TRISTAN L.
 LEAVITT, KATHERINE MICHELLE SMITH.
                 ______________________

    Before MOORE, Chief Judge, DYK and REYNA, Circuit
                         Judges.
Case: 21-1751    Document: 33      Page: 2    Filed: 01/19/2022




 2                                           SMOLINSKI   v. MSPB



 MOORE, Chief Judge.
      Dr. George Smolinski petitions for review of a Merit
 Systems Protection Board decision dismissing his whistle-
 blower retaliation claims against the United States Army
 for lack of jurisdiction. Smolinski v. Dep’t of Army, No. DC-
 1221-20-0814-W-1, 2020 WL 7496634 (Dec. 14, 2020)
 (Board Decision). Because the Board correctly dismissed
 some of Dr. Smolinski’s claims but erred in dismissing oth-
 ers, we affirm-in-part, reverse-in-part, and remand.
                        BACKGROUND
     Dr. Smolinski is a Supervisory Physician in the Trau-
 matic Brain Injury Clinic of the Landstuhl Regional Medi-
 cal Center (LRMC), an Army hospital in Germany. At the
 time of the events in question, he served as a Lieutenant
 Colonel in the Army and occasionally saw patients at
 LRMC as a visiting provider. J.A. 210. Allegedly, the
 Army first offered Dr. Smolinski the Supervisory Physician
 role in July 2018, put a hold on hiring him in August 2018,
 withdrew its offer in November 2018, reposted the job
 opening later that month, rejected Dr. Smolinski’s recycled
 application shortly thereafter, reposted the opening again
 in August 2019, offered him the job again in November
 2019, went silent for three months while it considered his
 request for a higher salary, and then reduced its offer by
 $44,349. Around the time of these alleged events, Dr. Smo-
 linski purportedly made protected disclosures.
     In December 2017, Dr. Smolinski’s wife received treat-
 ment in the LRMC emergency room that was allegedly
 “substandard.” J.A. 58. She submitted a patient com-
 plaint, which made its way up the chain of command to
 Colonel Timothy Hudson, the hospital’s commander. Id.;
 see also J.A. 122.
     Three days later, the Smolinskis attended the Wiesba-
 den Health Clinic Holiday Ball and encountered Col. Hud-
 son. J.A. 58. According to Dr. Smolinski, Col. Hudson was
Case: 21-1751     Document: 33     Page: 3    Filed: 01/19/2022




 SMOLINSKI   v. MSPB                                        3



 “visibly intoxicated, attempted to intimidate Dr. Smolinski
 as a lower-ranking officer, and . . . made Mrs. Smolinski
 extremely uncomfortable by whispering in her ear and
 touching her to the point where she remarked that if she
 had been alone . . . she thought he would have assaulted
 her.” Id. Dr. Smolinski filed a complaint regarding this
 behavior, and the Army launched an internal investigation
 under Army Regulation (AR) 15-6. J.A. 67. During the in-
 vestigation, Col. Hudson was temporarily relieved of his
 duties. See id.
     In April 2018, as part of the AR 15-6 investigation, Mrs.
 and Dr. Smolinski testified against Col. Hudson. Id. Dr.
 Smolinski testified that Col. Hudson “walked up behind my
 wife and whispered some things to her,” then looked at Dr.
 Smolinski, pointed, and said, “I hate that guy. . . . I hate
 him.” J.A. 211. He also testified that his wife “seemed un-
 comfortable” and “related to [him] later that she felt very
 uncomfortable and believed that if she and COL Hudson
 had been alone[,] he would have crossed a line.” Id. For
 her part, Mrs. Smolinski testified:
     I felt a hand on the small of my back, and heard a
     voice in my ear. It was COL Hudson. He was
     drunk. He was very close, whispered to me,
     pointed to my husband, and said: “Did he tie his
     own bowtie?” I said yes, he dresses himself. Then
     COL Hudson went on a tirade . . . that my husband
     was making him look bad – he has a beautiful wife,
     he can tie his own tie. I kept moving away, and he
     kept getting closer. It ended with him pointing
     across the group, at my husband, . . . and shouting
     “I hate this guy.”
 J.A. 217. She further testified that “[h]is actions toward
 me felt predatory, and I felt like if he had been given the
 opportunity, it could have gone that way.” J.A. 216.
     In June 2018, the Army concluded its investigation and
 reinstated Col. Hudson as hospital commander. J.A. 67.
Case: 21-1751    Document: 33     Page: 4    Filed: 01/19/2022




 4                                          SMOLINSKI   v. MSPB



 Allegedly, Mrs. Smolinski was then barred from several
 volunteering activities, including her work as a community
 liaison with a patient feedback committee. J.A. 58, 218.
 She complained about this to Colonel Claude Burnett, Dep-
 uty Commanding Officer, alleging that “she had been sub-
 jected to retaliation for giving a sworn statement in the
 [AR] 15-6 investigation, and that she was fearful that Dr.
 Smolinski would experience similar retaliation.” J.A. 58–
 59. Col. Burnett assured Mrs. Smolinski that no one knew
 who had testified. Id. But now Col. Burnett knew.
      In July 2018, Dr. Smolinski applied for his current po-
 sition as a Supervisory Physician in LRMC’s Traumatic
 Brain Injury (TBI) Clinic. J.A. 59, 194. The Army deemed
 Dr. Smolinski qualified for the position and extended him
 a tentative job offer. J.A. 59, 67.
     In August 2018, Col. Burnett sent a memorandum
 launching an investigation into undisclosed “ethical con-
 cerns regarding the LRMC TBI Clinic Hiring Action for a
 Supervisory Physician.” J.A. 191. While the investigation
 was pending, the Army placed a hold on hiring Dr. Smolin-
 ski. J.A. 59.
     On November 1, 2018, Col. Burnett notified Dr. Smo-
 linski that the Army was withdrawing its tentative job of-
 fer. J.A. 194. He cryptically reasoned that “the subject
 hiring action was re-evaluated by the Command and sub-
 sequently cancelled.” Id.
      Later that month, the Army allegedly reposted the
 same position on its website, and Dr. Smolinski applied us-
 ing the same resume and credentials. J.A. 59. On Novem-
 ber 26, however, the Army rejected Dr. Smolinski’s
 application, claiming that he was not qualified for the po-
 sition. Id.
     In May 2019, Dr. Smolinski filed a complaint with the
 Office of Special Counsel (OSC). He alleged that the
 Army’s August 2018 investigation, its withdrawal of the
Case: 21-1751     Document: 33     Page: 5    Filed: 01/19/2022




 SMOLINSKI   v. MSPB                                        5



 tentative job offer, and its non-selection of Dr. Smolinski
 after reposting the job opening were reprisals for his wife’s
 December 2017 patient complaint and for the Smolinskis’
 April 2018 testimony against Col. Hudson in the AR 15-6
 investigation. J.A. 58–60.
      In August 2019, Dr. Smolinski again applied for the
 same Supervisory Physician position in LRMC’s TBI
 Clinic. J.A. 64. By that time, Col. Hudson had left his po-
 sition as hospital commander. J.A. 67. The Army then ex-
 tended Dr. Smolinski a “final job offer.” J.A. 173. The offer
 letter stated, “You will receive a total annual salary of
 $265,953.” Id. Dr. Smolinski counteroffered, asking for a
 salary of $275,000 and a 15% signing bonus. J.A. 150–52.
     Then there was silence. Dr. Smolinski’s intended start
 date of December 9, 2019, came and went without a deci-
 sion regarding his counteroffer. See J.A. 173. A month
 later, Michael Kocal from Human Resources explained he
 was “still waiting to get word from LRMC management on
 their decision.” J.A. 154–55. On January 20, Dr. Smolinski
 accepted the Army’s original offer via email to Mr. Pfiffner
 and Mr. Kocal. J.A. 172. Mr. Pfiffner responded that he
 was still “waiting on further instructions from LRMC be-
 fore [he could] proceed any further.” J.A. 169.
     Then, in February 2020, the Army extended Dr. Smo-
 linski a new job offer at a lower salary: $221,604. J.A. 188.
 Mr. Pfiffner explained that the original offer was “an ad-
 ministrative error.” Id. On February 23, 2020, Dr. Smo-
 linski accepted the lower offer. J.A. 185–86.
      In March 2020, Dr. Smolinski amended his complaint
 with OSC. The amended complaint recounted the develop-
 ments since his original complaint. J.A. 63–66. It did not,
 however, allege that the Army had retaliated against him
 for filing his original or amended complaint.
    On June 5, 2020, OSC informed Dr. Smolinski that it
 had reviewed his complaints, conducted an investigation,
Case: 21-1751     Document: 33     Page: 6    Filed: 01/19/2022




 6                                           SMOLINSKI   v. MSPB



 and determined not to take any further action. J.A. 67–68.
 It reasoned that the investigation did not uncover evidence
 of retaliatory motive and that “[t]he Army provided clear
 and convincing evidence that it would have made the same
 decision[s], regardless of any protected disclosures or activ-
 ity.” J.A. 68. OSC did not explain what that evidence was
 or how it justified the Army’s decisions.
     Dr. Smolinski appealed to the Board under the Whis-
 tleblower Protection Act, 5 U.S.C. § 1221. Questioning the
 Board’s jurisdiction, an administrative judge, sua sponte,
 ordered Dr. Smolinski to file a statement listing his alleged
 protected disclosures. J.A. 90, 96. Dr. Smolinski re-
 sponded by identifying four activities: (1) his wife’s Decem-
 ber 2017 patient complaint, (2) his April 2018 testimony in
 the AR 15-6 investigation into Col. Hudson, (3) his original
 OSC complaint, and (4) his amended OSC complaint. J.A.
 111–14. The Army then moved to dismiss, arguing the
 Board lacked jurisdiction because Dr. Smolinski failed to
 establish that those activities were protected disclosures.
 J.A. 199–206. The administrative judge dismissed the ap-
 peal for lack of jurisdiction. Board Decision, 2020 WL
 7496634. Dr. Smolinski appeals. We have jurisdiction un-
 der 28 U.S.C. § 1295(a)(9).
                         DISCUSSION
     We review de novo whether the Board has jurisdiction
 over an appeal. Hessami v. Merit Sys. Prot. Bd., 979 F.3d
 1362, 1367 (Fed. Cir. 2020) (citing Forest v. Merit Sys. Prot.
 Bd., 47 F.3d 409, 410 (Fed. Cir. 1995)). The Board has ju-
 risdiction if an appellant has exhausted his remedies be-
 fore OSC and makes nonfrivolous allegations that (1) he
 made a protected disclosure under 5 U.S.C. § 2302(b)(8),
 (b)(9)(A)(i), or (b)(9)(B)–(D), and (2) such disclosure was a
 contributing factor in an agency’s decision to take or ab-
 stain from a personnel action. Id. (first citing 5 U.S.C.
 § 1221; then citing Yunus v. Dep’t of Veterans Affs., 242
 F.3d 1367, 1371–72 (Fed. Cir. 2001)). An allegation is
Case: 21-1751     Document: 33     Page: 7    Filed: 01/19/2022




 SMOLINSKI   v. MSPB                                         7



 nonfrivolous if the appellant “alleged sufficient factual
 matter, accepted as true, to state a claim that is plausible
 on its face.” Id. at 1369.
                               I
     Dr. Smolinski first argues the Board erred in dismiss-
 ing his claim that the Army retaliated against him because
 of his wife’s December 2017 patient complaint. Specifi-
 cally, he argues her complaint was a protected disclosure
 because it showed “a specific threat to public health and
 safety” and “gross mismanagement.” Appellant’s Br. 5, 18.
 We do not agree.
       Relevant to this claim, an agency may not retaliate
 against an employee for disclosing information that he
 “reasonably believes evidences . . . gross mismanagement
 . . . or a substantial and specific danger to public health or
 safety.” 5 U.S.C. § 2302(b)(8)(ii). A belief is reasonable if
 a disinterested observer with knowledge of the essential
 facts could reach the same conclusion. Lachance v. White,
 174 F.3d 1378, 1381 (Fed. Cir. 1999).
      At no point in this case has Dr. Smolinski alleged suf-
 ficient factual matter to state a plausible claim that his
 wife’s December 2017 complaint was a protected disclo-
 sure. 1 Before OSC, he made only vague and conclusory al-
 legations regarding that complaint:
     In December 2017, Dr. Smolinski’s wife received
     treatment at the LRMC Emergency Room which
     was substandard.    She submitted a patient



     1    We do not reach the government’s argument that
 Dr. Smolinski lacks standing to assert a claim based on his
 wife’s alleged disclosure. Similarly, we need not determine
 whether the complaint was made jointly by Dr. Smolinski
 and his wife, as Dr. Smolinski argues on appeal, or by his
 wife alone.
Case: 21-1751    Document: 33      Page: 8    Filed: 01/19/2022




 8                                           SMOLINSKI   v. MSPB



     complaint for which the hospital admitted its staff
     was in error; this complaint was then elevated to
     the hospital commander, COL Timothy Hudson.
 J.A. 58 (original complaint); J.A. 63 (amended complaint).
 He did not provide OSC the underlying complaint or any
 further details. This barebones allegation does not plausi-
 bly show that Mrs. Smolinski’s complaint evidenced “gross
 mismanagement” or a “substantial and specific danger to
 public health or safety.” See 5 U.S.C. § 2302(b)(8)(ii).
     Before the Board, Dr. Smolinski did not buttress his al-
 legations in any meaningful way. He merely clarified to
 whom his wife complained and added that the hospital’s
 Chief Medical Officer, Colonel Richard Kynion, “admitted
 the staff was in error.” J.A. 111; see also J.A. 122. None of
 that plausibly shows gross mismanagement or a danger to
 public safety. Dr. Smolinski further averred that he and
 his wife “reasonably believed” the hospital was “endan-
 ger[ing] public health and safety,” J.A. 111, but again with
 no factual allegations detailing the nature of the danger.
 Dr. Smolinski does not explain how Mrs. Smolinski’s treat-
 ment was allegedly substandard or risked public health.
 All told, Dr. Smolinski did not state a plausible claim that
 his wife’s complaint was a protected disclosure.
     Because Dr. Smolinski failed to state a plausible claim
 based on his wife’s December 2017 complaint, the Board
 correctly held it lacked jurisdiction over that claim.
                              II
     Dr. Smolinski next argues that the Board erred in dis-
 missing his claims that the Army retaliated against him
 based on his April 2018 testimony against Col. Hudson. He
 contends his testimony was a protected disclosure under
 both 5 U.S.C. § 2302(b)(8) and § 2302(b)(9)(C). The govern-
 ment defends the Board’s dismissal of the § 2302(b)(8)
 claim, but it agrees the Board erred in dismissing Dr.
Case: 21-1751     Document: 33      Page: 9    Filed: 01/19/2022




 SMOLINSKI   v. MSPB                                          9



 Smolinski’s claim under § 2302(b)(9)(C). We conclude that
 the Board erred on both accounts.
                               A
       In pertinent part, § 2302(b)(8) protects an employee for
 “any disclosure of information [he] reasonably believes ev-
 idences (i) any violation of any law, rule, or regulation, or
 (ii) . . . an abuse of authority.” Id. § 2302(b)(8)(A). As men-
 tioned, a belief is reasonable if a disinterested observer
 with knowledge of the essential facts could reach the same
 conclusion. Lachance, 174 F.3d at 1381. The Board defines
 abuse of authority as, for example, “an arbitrary or capri-
 cious exercise of power by a federal official or employee that
 adversely affects the rights of any person or that results in
 personal gain or advantage to himself or to preferred other
 persons.” Wheeler v. Dep’t of Veterans Affs., 88 M.S.P.R.
 236, 241 (2001) (internal quotation marks omitted) (citing
 Ramos v. Dep’t of Treasury, 72 M.S.P.R. 235, 241 (1996)).
      Dr. Smolinski alleged sufficient factual matter to state
 a plausible claim under § 2302(b)(8). He averred that his
 April 2018 testimony disclosed how Col. Hudson’s alleged
 conduct at the Military Ball was an abuse of authority and
 violated laws, rules, or regulations. J.A. 41; J.A. 59–60.
 Indeed, Dr. Smolinski testified that Col. Hudson was visi-
 bly intoxicated and repeatedly declared his hatred for Dr.
 Smolinski. J.A. 211. He also testified that Col. Hudson
 walked up behind Mrs. Smolinski, whispered in her ear,
 made her feel “very uncomfortable,” and led her to “be-
 lieve[] that if she and COL Hudson had been alone he
 would have crossed a line.” Id. Dr. Smolinski further tes-
 tified that Col. Hudson’s position as commander of the hos-
 pital put him “in a difficult situation” because he was
 “uncertain what to do given the power dynamics.” Id. Ac-
 cepting those allegations as true, a disinterested observer
 could believe that Col. Hudson bullied Dr. Smolinski and
 sexually harassed Mrs. Smolinski. This amounts to a non-
 frivolous allegation that Dr. Smolinski made a protected
Case: 21-1751    Document: 33     Page: 10     Filed: 01/19/2022




 10                                          SMOLINSKI   v. MSPB



 disclosure. Both sexual harassment and bullying by a su-
 perior officer under the circumstances alleged would be
 abuses of authority. It was therefore error for the Board to
 dismiss this claim.
     It is unclear whether the government agrees conduct
 such as that alleged here would be an abuse of authority
 under the Board’s exemplary definition in Wheeler. Com-
 pare Appellee’s Br. 19 (disputing that Col. Hudson’s alleged
 conduct “adversely affected the rights of any person”) with
 Oral Arg. at 24:25–29 (admitting sexual harassment “af-
 fect[s] the rights of others”), 25:59–26:56 (not answering
 question whether Col. Hudson’s alleged bullying at a work
 function affected Dr. Smolinski’s rights), available at
 https://oralarguments.cafc.uscourts.gov/default.aspx?fl=21
 -1751_12092021.mp3. Regardless, we conclude that the
 conduct alleged would constitute an abuse of authority.
     Although § 2302 does not define abuse of authority, re-
 lated whistleblower-protection statutes do. The statute
 that extends whistleblower protections to employees of de-
 fense contractors defines it, in pertinent part, as “[a]n ar-
 bitrary and capricious exercise of authority that is
 inconsistent with the mission of the Department of De-
 fense.” 10 U.S.C. § 2409(g)(6)(1). Likewise, the statute
 that extends whistleblower protections to employees of
 other federal contractors defines it as “an arbitrary and ca-
 pricious exercise of authority that is inconsistent with the
 mission of the executive agency concerned.” 41 U.S.C.
 § 4712(g)(1). Applying those broader definitions to 5 U.S.C.
 § 2302, Dr. Smolinski’s allegations evidence an abuse of au-
 thority. For whatever the Army’s mission is, Col. Hudson’s
 alleged bullying and sexual harassment were inconsistent
 with it.
      That alleged conduct was, moreover, a violation of
 laws, rules, or regulations. Army regulations prohibit
 “[i]ntimidating, teasing, name calling, mockery, threats of
 violence, harassment, [or] taunting.” Army Reg. 600–20,
Case: 21-1751     Document: 33     Page: 11    Filed: 01/19/2022




 SMOLINSKI   v. MSPB                                        11



 Personnel-General: Army Command Policy, para. 4–19a(2)
 (24 July 2020). And statute prohibits “[a]ny deliberate or
 repeated unwelcome verbal comment or gesture of a sexual
 nature by any member of the armed forces or civilian em-
 ployee of the Department of Defense.” 10 U.S.C. 1561(e)(3).
 A disinterested observer could believe Col. Hudson’s al-
 leged conduct violated both these provisions.
     The government argues we cannot consider the content
 of Dr. Smolinski’s testimony, but rather must constrain our
 analysis to the four corners of his OSC complaints. Oral
 Arg. at 29:07–25, 30:28–53. The government cites Hes-
 sami, but that case merely held that the Board must accept
 as true a complainant’s well-pleaded factual allegations in
 assessing jurisdiction notwithstanding agency evidence
 that undermines those allegations. See 979 F.3d at 1371.
 It did not hold that we must turn a blind eye to evidence
 specifically referenced in and supporting a complainant’s
 allegations, like the April 2018 testimony. See J.A. 59–60,
 65. We detect no error in considering this evidence for pur-
 poses of determining whether Dr. Smolinski nonfrivolously
 alleged that he made a protected disclosure.
     The Board erred in holding Dr. Smolinski failed to al-
 lege sufficient factual matter to state a plausible claim that
 his testimony was protected under § 2302(b)(8). Accord-
 ingly, we reverse its dismissal and remand for the Board to
 consider that claim on the merits.
                               B
     We next turn to Dr. Smolinski’s § 2302(b)(9)(C) claim.
 That section prohibits retaliation for “cooperating with or
 disclosing information to [any] component responsible for
 internal investigation or review.” The parties agree Dr.
 Smolinski alleged sufficient factual matter regarding his
 cooperation with the AR 15-6 investigation into Col. Hud-
 son to state a plausible claim under § 2302(b)(9)(C). The
 Board never addressed this claim because it believed that
 “[e]ngaging in protected activity under section 2302(b)(9) is
Case: 21-1751    Document: 33       Page: 12     Filed: 01/19/2022




 12                                            SMOLINSKI   v. MSPB



 not sufficient alone” to establish jurisdiction. Board Deci-
 sion, 2020 WL 7496634. That belief, however, conflicts
 with the statute governing the Board’s jurisdiction, which
 allows claims based on §§ 2302(b)(9)(A)(i) and (B)–(D). 5
 U.S.C. § 1221(a). We reverse the Board’s dismissal and re-
 mand for consideration of this claim on the merits.
                              III
      Dr. Smolinski next argues the Board erred in dismiss-
 ing his claims of retaliation for his OSC complaints. The
 Board did not err. To establish jurisdiction at the Board,
 an appellant must show he exhausted his remedies before
 OSC. Hessami, 979 F.3d at 1367. Dr. Smolinski never ar-
 gued to OSC that the Army’s alleged reprisals were be-
 cause of his OSC complaints. See J.A. 58–61 (original
 complaint); J.A. 63–66 (amended complaint). He therefore
 failed to exhaust his remedies at OSC. Accordingly, we af-
 firm the Board’s dismissal of these claims.
                              IV
     Lastly, Dr. Smolinski argues we should reassign this
 case to a different administrative judge. He cites “the mag-
 nitude of the AJ’s errors – dismissing the entirety of Appel-
 lant’s appeal in a singlehandedly devastating manner.”
 Appellant’s Br. 25. Reassignment is an extraordinary rem-
 edy that requires “a showing of ‘a deep-seated favoritism or
 antagonism that would make fair judgment impossible.’”
 Bieber v. Dep’t of Army, 287 F.3d 1358, 1362 (Fed. Cir.
 2002) (quoting Liteky v. United States, 510 U.S. 540, 555
 (1994)). We see nothing in the administrative judge’s opin-
 ion that suggests any bias, much less “deep-seated favorit-
 ism or antagonism.” We therefore deny Dr. Smolinski’s
 reassignment request.
                        CONCLUSION
    Because Dr. Smolinski failed to allege sufficient factual
 matter to state a plausible claim that his wife’s December
 2017 patient complaint was a protected disclosure, and
Case: 21-1751     Document: 33   Page: 13    Filed: 01/19/2022




 SMOLINSKI   v. MSPB                                     13



 because Dr. Smolinski did not exhaust his administrative
 remedies regarding his claim of retaliation for his OSC
 complaints, we affirm the Board’s dismissal of those
 claims. With respect to Dr. Smolinski’s claims alleging re-
 taliation for his April 2018 testimony, however, we reverse
 the dismissal and remand for the Board to consider those
 claims on the merits.
     AFFIRMED-IN-PART, REVERSED-IN-PART,
               AND REMANDED
                           COSTS
 Costs to Petitioner.